Citation Nr: 0633142	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by a sore throat and coughing up blood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from January 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA Examination Necessary

The veteran contends that he has a current disability 
manifested by a sore throat and occasional coughing up of 
blood that is related to his active duty service.  In a March 
2003 letter, the veteran indicates that his medical records 
show he has Barrett's esophagus, and that doctors informed 
him it was caused by years of gas from his stomach burning up 
his esophagus.  The veteran also states in multiple letters 
to the RO that his service medical records clearly show that 
he presented for complaints of a sore throat and coughing up 
blood while in service.

A review of the veteran's service medical records reflects 
that he was evaluated in April 1968 for complaints of any 
unidentified nature.  The examiner noted that an X-ray showed 
an ulcer in the veteran's stomach.  In August 1968, the 
veteran presented for complaints of abdominal pain, and the 
examiner noted a nine month history of epigastric pain.  The 
examiner indicated that he reviewed the April 1968 upper 
gastrointestinal series (UGI), which showed a deformed bulb, 
but no active crater.  It was noted that the veteran reported 
traces of blood in his vomit.  A diagnosis of probably active 
peptic ulcer disease was noted.  The next day, the veteran 
presented for complaints of fever, general malaise, a sore 
throat, and epigastric pain.  This examiner also noted the 
April 1968 UGI, and confirmed the previous findings of a 
deformed duodenal bulb with no active ulceration.  Diagnoses 
of acute pharyngitis, probably strep throat and peptic ulcer 
disease were provided.  The veteran reported vomiting blood 
two days later, and was then admitted to the hospital.  The 
veteran's February 1970 separation examination notes no 
gastrointestinal or gastroesophageal abnormalities, nor any 
throat abnormalities.

In August 1993, the veteran had another UGI at the Loma-Linda 
VA Medical Center.  The radiologist noted a history of peptic 
ulcer disease with persistent epigastric pain.  Findings 
revealed an otherwise normal esophagus, with the exception of 
a small sliding hiatal hernia with minimal gastroesophageal 
reflux and a duodenal bulb with lack of tone and marked 
deformity.  The diagnoses noted were a small sliding hiatal 
hernia with mild gastroesophageal reflux and a deformed 
duodenal bulb consistent with chronic peptic ulcer disease.  
The radiologist opined that the possibility of recent 
reactivation of peptic ulcer disease was difficult to exclude 
on the basis of this exam alone.

More current medical records indicate that the veteran 
continues to have gastroesophageal problems.  An October 2003 
esophagus biopsy revealed irregular tan tissue, and chronic 
active esophagitis with intestinal metaplasia, consistent 
with Barrett's esophagus, was the diagnosis provided.  
Similarly, an October 2004 private medical record from 
Lindsay Municipal Hospital indicates that the veteran 
complained of persistent heartburn and sore throat.  The 
examination revealed some mild mid-epigastric discomfort, and 
diagnoses of Barrett's esophagitis, acute gastritis, and 
yeast esophagitis were indicated by the examiner.

The Board concludes that, in light of the evidence above, 
there is insufficient competent medical evidence to decide 
the veteran's claim and a VA examination and opinion is 
needed to assist the Board in deciding his claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  The evidence of record 
demonstrates that the veteran had in-service complaints of a 
sore throat and vomiting blood.    He was also diagnosed with 
peptic ulcer disease in service.  Additionally, the veteran 
has indicated that he was told his current problems 
manifested by a sore throat and coughing up blood are caused 
by gastroesophageal reflux.  There is a post-service 
diagnosis of peptic ulcer disease, a chronic disability.  

The Board is not satisfied that it can decide the veteran's 
claim without competent medical evidence which confirms 
whether the veteran has current gastrointestinal and/or 
gastroesophageal problems, including Barrett's esophagus and 
peptic ulcer disease, and whether such diseases are related 
to his active duty service.  Thus, in order to fulfill its 
duty to assist the veteran under 38 C.F.R. § 3.159, the Board 
is requesting a VA examination and opinion in accordance with 
the instructions below.

Missing VA Records

The veteran indicated that he was treated at VA facilities in 
Fayetteville, Arkansas, Texas, and California (in 1973) in a 
letter received by the RO in December 2002.  In a January 
2003 letter, the RO asked the veteran to specify which VA 
facilities he sought treatment from in Texas and California.  
He replied in a letter received in January 2003, stating that 
he was treated at the Houston, Texas VA medical center and 
either the Los Angeles County or Orange County, California VA 
medical center in the 1970s.  A review of the claims folder 
reveals the veteran's Houston VA medical records are present, 
as well as a negative reply from the Los Angeles VA medical 
center.  However, there is no indication that either of the 
VA facilities in Orange County, Anaheim or Santa Ana, were 
contacted.  Thus, on remand, the veteran's treatment records 
should be obtained from such facilities.

Records Not Reviewed by RO

VA regulations require that a supplemental statement of the 
case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2006).  In the present case, following 
the issuance of the statement of the case in March 2004, but 
prior to the transferrence of the record to the Board, 
relevant additional evidence consisting of an October 2004 
private medical record from Lindsay Municipal Hospital was 
submitted to the RO.  The additional evidence contains 
medical evidence referable to the veteran's claimed 
disability manifested by a sore throat and coughing up blood 
and, therefore, is pertinent to the claim on appeal.  A 
remand of the case is therefore required to comply with 38 
C.F.R. § 19.37 (2006).

Inadequate VCAA Notice

Finally, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the veteran's claim of 
entitlement to service connection for a disability manifested 
by a sore throat and coughing up blood.  Dingess held that VA 
must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from 
the Anaheim, California and Santa Ana, 
California VA Clinics for the period from 
the 1970s through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any current disability manifested by a 
sore throat and coughing up blood, 
including gastrointestinal or 
gastroesophageal disability, including 
peptic ulcer disease.  The claims file, 
including this remand, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  The 
examination should include a review of the 
veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify whether the 
veteran has a current disability 
manifested by a sore throat and coughing 
up blood, including gastrointestinal or 
gastroesophageal disability, and provide 
an opinion as to whether any current such 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
military service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a disability 
manifested by a sore throat and coughing 
up blood, including gastrointestinal or 
gastroesophageal disability that is 
related to his military service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

3. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

4. Following completion of the above, 
readjudicate the veteran's claim based on 
the entirety of the evidence, to include 
any evidence associated with the claims 
file after the March 2004 statement of the 
case, including an October 2004 private 
medical record from Lindsay Municipal 
Hospital not previously considered by the 
RO.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


